      Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.1 Page 1 of 6



1    Taylor Tieman (SBN 305269)
     ttieman@consumerlawcenter.com
2    Krohn & Moss, Ltd.
     200 Pier Ave, Suite 126
3    Hermosa Beach, CA 90254
     Tel: (323) 988-2400 x 254
4    Fax: (866) 861-1390
5    Attorney for Plaintiff, DENESSA HAZZARD
6

7

8                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9

10
     DENESSA HAZZARD,                             ) Case No.: '19CV1011 DMS RBB
11                                                )
                                                  ) COMPLAINT
12                   Plaintiff,                   )
                                                  ) (Unlawful Debt Collection Practices)
13            v.                                  )
                                                  )
14                                                )
     CREDIT ONE BANK, N.A. and                    )
15   DOES 1 THROUGH 5,                            )
                                                  )
16                                                )
                     Defendants.                  )
17                                                )
18

19            DENESSA HAZZARD (“Plaintiff”), by her attorneys, KROHN & MOSS, LTD., alleges
20   the following against CREDIT ONE BANK, N.A. (“Credit One”) and DOES 1 THROUGH 5
21   (“Does”) (collectively as “Defendants”):
22                                         INTRODUCTION
23         1. Count I of the Plaintiff’s Complaint is based on Telephone Consumer Protection Act
24            (“TCPA”), 47 U.S.C. §227 et seq.
25   ///


                                                  -1-

                                        PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.2 Page 2 of 6



1      2. Count II of Plaintiff’s Complaint is based on the Rosenthal Fair Debt Collection
2         Practices Act (“Rosenthal Act”), Cal. Civ. Code §1788 et seq.
3      3. Count III of the Plaintiff’s Complaint is based on invasion of privacy – intrusion upon
4         seclusion.
5                                      JURISDICTION AND VENUE
6      4. Jurisdiction of this court over Count I of Plaintiff’s Complaint arises pursuant to 28
7         U.S.C. § 1331 and 47 U.S.C. and §227.
8      5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claims
9         contained in Count II and Count III.
10     6. Defendants conduct business in the State of California thereby establishing personal
11        jurisdiction.
12     7. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) as the conduct giving rise to this
13        action occurred in this district, as Plaintiff resides in this district and Defendants transact
14        business in this district.
15                                             PARTIES
16     8. Plaintiff is a natural person residing in San Diego County, El Cajon, California.
17     9. Plaintiff is a consumer or debtor and allegedly owes a debt as that term is defined by Cal.
18        Civ. Code § 1788.2(d)-(e).
19     10. Defendant Credit One is a business entity with its headquarters located at 6801 S.
20        Cimarron Road, Las Vegas, Nevada 89113.
21     11. Defendants Does 1 through 5 are third party vendors unknown to Plaintiff at this time
22        but known to Defendants Credit One that Credit One hired to place telephone calls to its
23        customers, including Plaintiff, to collect allegedly overdue credit card payments
24     12. Defendants are debt collectors as that term is defined by Cal. Civ. Code §1788.2(c), and
25        sought to collect a consumer debt from Plaintiff.


                                                    -2-

                                         PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.3 Page 3 of 6



1      13. Defendants each acted through its agents, employees, officers, members, directors, heirs,
2         successors, assigns, principals, trustees, sureties, subrogees, representatives, and
3         insurers.
4                                    FACTUAL ALLEGATIONS
5      14. Defendants placed calls to telephone number (619) 760-37XX.
6      15. Telephone number (619) 760-37XX is assigned to Plaintiff’s cellular telephone.
7      16. These telephone calls were in connection with an alleged credit card debt.
8      17. These telephone calls were not for emergency purposes.
9      18. The alleged debt arises from transactions which were used primarily for personal,
10        family, and/or household purposes.
11     19. Upon information and good faith belief, and in light of the frequency, number, nature,
12        and character of these calls, and based on Credit One’s representations to Plaintiff,
13        Defendants called Plaintiff using an automatic telephone dialing system or artificial or
14        prerecorded voice.
15     20. On September 12, 2018 Plaintiff spoke with one of Defendants’ employees and asked it
16        to stop calling her cell phone.
17     21. The employee confirmed that Plaintiff would no longer be getting any phone calls.
18     22. After speaking with Plaintiff, Defendants knew or should have known that its calls were
19        not wanted.
20     23. After speaking with Plaintiff, Defendants was not authorized to call Plaintiff’s cell
21        phone.
22     24. Defendants called Plaintiff’s cell phone after September 12, 2018.
23     25. Defendants called Plaintiff’s cell phone multiple, such as eight (8), times in a single day.
24     26. Since September 12, 2018, Defendants have placed at least 320 calls to Plaintiff’s cell
25        phone.


                                                   -3-

                                       PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.4 Page 4 of 6



1      27. Defendants knew that it did not have Plaintiff’s express consent to place these calls.
2      28. Defendants intended to place these calls and did so voluntarily, knowingly, and willfully.
3      29. Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly harassed by
4         Defendants’ unauthorized phone calls.
5      30. As a result of Defendants’ unauthorized phone calls, Plaintiff suffered emotional distress
6         including anxiety, stress, frustration, shame, lack of sleep, lack of concentration, and fear
7         of answering her telephone even for important, legitimate calls from others besides
8         Defendants.
9
                                      COUNT I
10                       TELEPHONE CONSUMER PROTECTION ACT
11     31. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
12        if fully set forth herein.
13     32. Defendants’ actions alleged supra constitute numerous negligent violations of the TCPA,
14        entitling Plaintiff to an award of $500.00 in statutory damages for each and every
15        violation pursuant to 47 U.S.C. § 227(b)(3)(B).
16     33. Defendants’ actions alleged supra constitute numerous and multiple knowing and/or
17        willful violates of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory
18        damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
19        U.S.C. § 227(b)(3)(C).
20
                                   COUNT II
21               ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
22     34. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
23        if fully set forth herein.
24     35. Defendants violated the Rosenthal Act based on the following:
25            a. Defendants violated the § 1788.11(d) of the Rosenthal by causing Plaintiff’s


                                                   -4-

                                       PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.5 Page 5 of 6



1                    telephone to ring repeatedly or continuously to annoy the person called; and
2                 b. Defendants violated the §1788.17 of the Rosenthal by continuously failing to
3                    comply with the statutory regulations contained within the FDCPA, 15 U.S.C. §
4                    1692 et seq. to wit: Sections 1692d.
5
                                              COUNT III
6                                        INVASION OF PRIVACY
7       36. Plaintiff incorporates the substantive allegations contained in all previous paragraphs as
8           if fully set forth herein.
9       37. Plaintiff had a reasonable expectation of privacy in her solitude, seclusion, private
10          concerns and affairs.
11      38. Defendants interfered, physically or otherwise, with the solitude, seclusion and private
12          concerns of Plaintiff by repeatedly and unlawfully calling Plaintiff’s cell phone without
13          authorization after he instructed it to stop.
14      39. Defendants’ conduct resulted in multiple intrusions and invasions of privacy, which
15          would be highly offensive or objectionable to a reasonable person in that position.
16      40. Plaintiff has suffered actual damages as a direct and proximate result of Defendants’
17          intrusion.
18                                       PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff prays that judgment be entered against the Defendants for the
20   following:
21      41. Statutory damages of $500.00 for each and every violation of the TCPA pursuant to 47
22          U.S.C. § (b)(3)(B);
23      42. Statutory damages of $1500.00 for each and every knowing and/or willful violation of
24          the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C);
25      43. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection Practices


                                                      -5-

                                         PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01011-DMS-RBB Document 1 Filed 05/30/19 PageID.6 Page 6 of 6



1         Act, Cal. Civ. Code §1788.30(b),
2      44. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt Collection
3         Practices Act, Cal. Civ Code § 1788.30(c), and
4      45. Actual and punitive damages, to be determined at trial, for the invasion of privacy;
5      46. Any other relief to which Plaintiff is entitled and/or that this Honorable Court deems
6         appropriate.
7                                                RESPECTFULLY SUBMITTED,
8      Dated: May 30, 2019
                                                 KROHN & MOSS, LTD.
9
                                         By:     /s/ Taylor M. Tieman
10                                               Taylor M. Tieman
                                                 Krohn & Moss, Ltd.
11                                               200 Pier Ave, Suite 126
                                                 Hermosa Beach, CA 90254
12                                               Tel: (323) 988-2400 x 254
                                                 Fax: (866) 861-1390
13                                               ttieman@consumerlawcenter.com
14                                               Attorney for Plaintiff
                                                 DENESSA HAZZARD
15

16

17

18

19

20

21

22

23

24

25



                                                   -6-

                                       PLAINTIFF’S COMPLAINT
